DETAILED ACTION
Claims 1-3, 5-10, 12-17, 19, and 20 are considered for examination. Claims 1, 8, and 15 are amended. Claim 4, 11, and 18 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §101 on page 9, that the claims represent an improvement in course scheduling, The Office finds this argument non-persuasive. The claimed computerized understanding of course objectives, syllabi, schedules, and student assessment are all commonly performed by a teacher attempting to schedule or improve upon their own courses and represents merely using as a computer as a tool to automate this process under MPEP §2106.05(f)&(h). The aspect of doing this calculation somehow “dynamically” or “efficiently” without claiming how such process is done differently than the human analog is seen as merely consequences of automating the abstract idea within a computer and does not arise to an improvement to a computer itself or to a technical field under MPEP §2106.05(a).  The requirements that an average assessment score be continually updated for a student based on receiving new assessment results is not something that requires a 
With respect to arguments on the bottom of page 10 that the claims confine the use of the judicial exception into a practical application and do not recite an abstract idea, The Office finds this argument non-persuasive. The embodied abstract idea has been detailed in the action and the abstract groupings defined. The mere requirement that the claim is performed by a computer is not sufficient to confine the use of the embodied juridical exception to a practical application. As noted in DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed Cir. 2014), “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. 134 S. Ct. at 2358. The bare fact that a computer exists in the physical rather than purely conceptual realm ‘is beside the point.' id." (See DDR pg. 17). Therefore, the previous rejection under 35 U.S.C. §101 is maintained and adapted in the current action.
In response to applicant's arguments under 35 U.S.C. §103 on page 11-12, that the amended claims define over the present rejection of record, The Office finds this argument non-persuasive. It is argued on page 12 that Bertle et al. fails to disclose “removal of a topic based on a determination that the topic contributes insignificantly toward the overall course objective and does not serve the global assessment score”. Bertle discloses in cited [0030], [0043], etc. that each learning activity is associated with an importance score that represents how important a topic is to particular subject matter is and that this importance score is factored in when selecting activities for removal in the substituted schedule based on the course objective of having students learn as many important topics as possible. Additionally, Bertle 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Definition
A “computer readable storage medium” herein “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” as per ¶ [0079] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of […] the dependency factor, […], the global assessment score relating to an overall classroom understanding, […],”. Examples in the specification are detailed in [0043] for removing topics based on their topic importance when there is not enough time to simply reteach a course, wherein topic importance is based upon their topic dependencies, however a description of using the global assessment score relating to an overall classroom understanding or the specific dependency factor in removing a topic is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to recite only the factors listed in [0043] or pointing to where such factors used to remove courses from the schedule in the specification in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 recite an abstract idea of a teacher determining a course of action based on assessing student comprehension which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to 
a method for optimizing course understanding using [] scheduling wherein a teacher attempts to maximize the information that a class learns in a course, the method comprising: 
receiving at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sneding that content to and from other devices, wherein the server is communicating with the user device using a communication network wherein the teacher or administrator sets goals for the level of understanding students should have of content in a course; 
receiving a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, and the course syllabus represented as a dependency graph comprising a plurality of topics to be taught and defining one or more topic dependency between the plurality of topics wherein a course syllabus is received in the form of a learning map and includes topics and dependencies between those topics; 
receiving an initial class schedule from the at least one user device at the server for the plurality of topics wherein a teacher creates a mock schedule for how they intend to teacher the material to the class; 
receiving at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device wherein the teacher provides an assessment to students on a first topic; 
scoring the at least one student assessment of the first topic wherein the teacher grades the assessment; 
selecting a second topic based on the one or more topic dependencies in the dependency graph wherein the teacher identifies a topic which is related to the first topic based on the learning map; 
determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor wherein ; and 
determining at least one course schedule option the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, the second assessment score, a dynamic learning factor which is a student assessment score increase from re-teaching a topic determined by analyzing a difference in at least two student assessment scores of repeated topics, a student assessment score increase from re-teaching, and a global assessment score wherein the teacher determine suitable ways to change their plan of instruction based on the course objectives and the students’ scores associated with the first and second topics, how scores have increased by re-teaching topics in the past and the student/classes overall topic scores;
presenting, on the graphical user interface, the determined at least one course schedule option, wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics, and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the one or more topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding, and an importance of the at least one remaining topics to an overall course objective  at least wherein the teacher writes down their conceived course schedule which reteaches a first topic and decides to remove another topic based on its importance to student understanding, how much time remains in the class, students current assessment score, and the topic’s noted dependencies to other topics.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the understanding of students and adapting instruction to meet course objectives accordingly, and (2) the mental process a teacher takes to assess student performance and determine how course instruction should be adapted to meet course objectives based on student performance. That is, other than reciting a generally computerized method, which is implemented using a user device/interface at a server over a communications network, nothing in the 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a user device/interface interacting with a server over a communications network to perform the claimed method steps. The user device and communications network are both recited at a high-level of generality (e.g., a generic computer providing and receiving information via a user interface and communicating this information using a network) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing customized teaching instruction under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic use of a computer which fails to differentiate the claims from mere automation. The specification is generally devoid of any technical features which implement the abstract functioning in a manner different from the way conventionally performed by instructors, and any technically defining features are devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct course schedule planning, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered 
For example, claim 15, which has explicit, additional limitations when compared to claims 1 and 8, merely recites “using automatic scheduling” "one or more processor", “one or more computer-readable memories”, “a user device at a server capable of storing, compiling and organizing visual, audio, and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network”, and “a graphical user interface” which are all recited as pertaining to a generic purpose computer communicating over a network to exchange information with a host as deemed conventional per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications, OIP Techs., Inc., v. Amazon.com, Inc. and OIP Techs., Inc., v. Amazon.com, Inc.. The storage and retrieval of audio, visual, and textual data information on the server and the displaying of such information in a visual format is deemed conventional as per Versata Dev. Group, Inc. v SAP Am. Inc., Internet Patent Corp. v. Active Network, Inc., Ameranth, and the conventional disclosure of such features in [0019], [0046]-[0052] which rely on the well-known nature of such features for written description support. The claimed user graphical interface interaction via the user device/interface and physical input device is seen conventional as per Ameranth and [0046]-[0052] of the specification which rely on the well-known nature of such devices for sufficient written description support. Additionally, the use of a keyboard to input text into a GUI of a client device accessing a server is officially noted as conventional herein. Furthermore, to the extent to which the application claims that the processor provides tests to students is deemed conventional as previously officially noted by the Examiner. Moreover, the displayed course schedule options in real time based on the computation is merely utilizing a processor for its basic functioning as in Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 and previously officially noted by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. 

All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 9, 10, and 12-14 are merely defining actions to be performed by the teacher or set forth by the administrator, and/or the mental process for how scores are calculated, further exemplifying aspects of the abstract teacher teaching interaction and mental processes performed therein. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry et al. (US Pub. 2010/0047758 A1) in view of Scheuring et al. (US Pub. 2004/0202987 A1) and in further view of Bartholomew (US Pub. 2010/0062411 A1) and Bertle et al. (US Pub. 2016/0232799 A1).
In re Claim 1, McCurry et al. discloses: a method for optimizing course understanding using automatic scheduling (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying with course objectives it is determined if topics should be retaught, reviewed, or if review/re-teaching is up to teacher discretion. Wherein Figures 14A-E, course schedule options are suggested and adapted for inclusion into the teaching schedule for the next few weeks until the next interim assessment. Wherein once the interim assessment is conducted again the process repeats and another teaching schedule is suggested and determined), the method comprising: 
receiving at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, [] and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives such user input from the client device); 
receiving a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interface with the server by adding textual input using a physical input device, and the course syllabus […] comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16 and 14, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the syllabus via mouse clicks or some form of typing); 
receiving an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
receiving at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice questions associated with each standard are provided to the students for assessment); 
scoring the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances are later analyzed and aggregated as a class to determine a class performance on the standard. Other examples throughout); 
[…]; and 
determining at least one course schedule option, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein based on the course objectives in Figure 4, and [0056]-[0057], based on aggregated student performance on a plurality of standards, which includes each students performance on each standard, course schedule options are presented to the user in real time to aid them in setting their schedule for the upcoming weeks);
presenting, on the graphical user interface, the determined at least one course schedule option, wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first topics if they are below a certain performance threshold and adds this to the class schedule. At least at Figure 14E, wherein the determined course schedule option is provided to the teacher on the display).
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling and the course syllabus being represented as a dependency graph, but Scheuring et al. teaches: [a learning assessment system, comprising] the course syllabus represented as a dependency graph, comprising a plurality of topics to be taught and defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]. Wherein the dependency graph is shown in Figure 3-8 and can be edited by an expert in [0008], [0044]); selecting a second topic based on the one or more topic dependencies in the dependency graph; determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and post-cursors of the topic as modified based on the probability relations in Figure 2 which range from 0 to 1 as organized on the dependency graph. See also Figure 7 and ¶ [0092], among others) and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards for the course to have defined dependency relationships on a dependency graph and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics and to identify the foundational concepts a class is misunderstanding, for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.) and determining the most important Scheuring et al.). 
McCurry et al. is arguably silent on factoring in student assessment score increase from re-teaching factoring into the course scheduling, but Wu et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a dynamic learning factor which is a student assessment score increase from re-teaching a topic, determined by learning a difference in at least two student assessment scores of repeated topics (at least at Figure 2, 3, 4C-4E, ¶ [0009], [0042]-[0048], wherein a student is taught material in a course in [0009], [0022], the student takes an assessment on a course and receives scores for each topic in Figure 4B. Wherein Figure 4C the difference in score on the particular topics from several other students who have taken the test and retaken the test are determined/learned. Wherein based upon the other students improvement score and the time they invested the system calculates how likely it is that a student can improve on a particular test concept to generate a text concept improvement capability factor. Wherein 4E this factor is utilized in selecting content for the user to review and is dynamic based upon which students are used in the comparison, improvements to the student’s assessment overtime, and in that it represents a change potential in a student’s score or a positive change).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of those that will most improve future class/student test scores based on historical data, as taught by Wu et al., for the purpose of determining the most important concepts that should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency. 
McCurry et al. is arguably silent on the server comping and organizing and sending and receiving audio content, however, the it is now admitted prior art that the concept and advantages of a server compiling, organizing, sending, and receiving audio data were old and well known to the person of 2. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of McCurry by enabling the server to send, receive and organize audio content, to obtain predictable results of increasing the extensibility of the servers data storage abilities.
McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency factor is used in estimating student aptitude with each topic as taught by Scheuring et al. and in [0060] wherein course dependencies are used in selecting activities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependencies and dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
In re Claim 2, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 3, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 5, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 6, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
In re Claim 7, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 1 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course objective is defined for two or more students (at least at [0056]-[0057], wherein the course objectives are defined for a class aggregate score).
In re Claim 8, McCurry et al. discloses: a computer program product for optimizing course understanding using automatic scheduling (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying with course objectives it is determined if topics should be retaught, reviewed, or if review/re-teaching is up to teacher discretion. Wherein Figures 14A-E, course schedule options are suggested and adapted for inclusion into the teaching schedule for the next few weeks until the next interim assessment. Wherein once the interim assessment is conducted again the process , the computer program product comprising: 
a computer-readable storage device and program instructions stored on a computer-readable storage device, the program instructions comprising:
program instructions to receive at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives user input from the client device); 
program instructions to receive a course syllabus on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, and the course syllabus […]  comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the graphical user interface using mouse clicks or some typing device); 
program instructions to  receive an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
program instructions to receive at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice question associated with each standard are provided to the students for assessment); 
program instructions to score the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances ; 
[…]; and 
program instructions to determine at least one course schedule option, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein based on the course objectives in Figure 4, and [0056]-[0057], based on aggregated student performance on a plurality of standards, which includes each students performance on each standard, course schedule options are presented to the user to aid them in setting their schedule for the upcoming weeks);
presenting, on the graphical user interface at least one course schedule option, wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first topics if they are below a certain performance threshold and adds this to the class schedule. At least at Figure 14E, wherein the determined course schedule option is provided to the teacher on the display).
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling and the course syllabus being represented as a dependency graph, but Scheuring et al. teaches: [a learning assessment system, comprising] the course syllabus represented as a dependency graph, comprising a plurality of topics to be taught and defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]. Wherein the dependency graph is shown in Figure 3-8 and can be edited by an expert in [0008], [0044]); selecting a second topic based on the one or more topic dependencies in the dependency graph; determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards for the course to have defined dependency relationships on a dependency graph and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics and to identify the foundational concepts a class is misunderstanding, for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.) and determining the most important concepts which should be reviewed/re-taught and in what order concepts should be reviewed/re-taught (¶ [0061], [0133], Scheuring et al.). 
McCurry et al. is arguably silent on factoring in student assessment score increase from re-teaching factoring into the course scheduling, but Wu et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a dynamic learning factor which is a student assessment score increase from re-teaching a topic, determined by learning a different in at least two student assessment scores of repeated topics (at least at Figure 2, 3, 4C-4E, ¶ [0009], [0042]-[0048], wherein a student is taught material in a course in [0009], [0022], the student takes an assessment on a course and receives scores for each topic in Figure 4B. Wherein Figure 4C the difference in score on the particular topics from several other students who have taken the test and retaken the test are determined. Wherein based upon the other students improvement score and the time they invested the system calculates how likely it is that a student can improve on a particular test concept to generate a text concept improvement capability factor. Wherein 4E this factor is utilized in selecting content for the user to review and is dynamic based 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of those that will most improve future class/student test scores based on historical data, as taught by Wu et al., for the purpose of determining the most important concepts that should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency. 
McCurry et al. is arguably silent on the server comping and organizing and sending and receiving audio content, however, it is now admitted prior art that the concept and advantages of a server compiling, organizing, sending, and receiving audio data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of McCurry by enabling the server to send, receive and organize audio content, to obtain predictable results of increasing the extensibility of the servers data storage abilities.
McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency Scheuring et al. and in [0060] wherein course dependencies are used in selecting activities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependencies and dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
In re Claim 9, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and postcursors of the topic as modified based on the probability relations in Figure 2. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.
In re Claim 10, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 12, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 13, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
In re Claim 14, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al. as applied to claim 8 discloses the claimed invention as shown above. McCurry et al. is arguably Scheuring et al. teaches: McCurry et al. further discloses wherein the course objective is defined for two or more students (at least at [0056]-[0057], wherein the course objectives are defined for a class aggregate score).
In re Claim 15, McCurry et al. discloses: a computer system for optimizing course understanding using automatic scheduling (at least at Figure 3 and ¶ [0006], wherein a set of educational topics are set for a course in [0065]-[0076] and Figure 16, wherein educational objectives are set for a course in [0056]-[0057], wherein interim assessments are given to students to assess their understanding of the educational topics in [0070], [0078], Figures 5-8 and 16, wherein based on class performance in Figure 4 and [0059]-[0061] complying with course objectives it is determined if topics should be retaught, reviewed, or if review/re-teaching is up to teacher discretion. Wherein Figures 14A-E, course schedule options are suggested and adapted for inclusion into the teaching schedule for the next few weeks until the next interim assessment. Wherein once the interim assessment is conducted again the process repeats and another teaching schedule is suggested and determined), the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising:
program instructions to receive at least one course objective from at least one user device at a server capable of storing, compiling and organizing visual, audio and textual content and receiving and sending that content to and from other devices, wherein the server is communicating with the user device using a communication network (at least at ¶ [0054]-[0057] and Figure 4, wherein the server (100) interacts with user device (108-110) to set threshold performance levels for class understanding of topics within the curriculum of the course. Wherein [0028] the server (100) organizes the content for display to the user client device (108-110) and organizes the visual/textual data for display and receives user input from the client device); 
program instructions to receive a course syllabus […] on a graphical user interface at the server, the graphical user interface providing a platform to enable the user to interact with the server by adding textual input using a physical input device, the course syllabus comprising a plurality of topics to be taught […] (at least at ¶ [0065]-[0076] and Figure 16, wherein users determine what standards should be taught to students in the course and the order that these standards should be taught. Wherein the teacher may input into the GUI through mouse clicks or some form of typing); 
program instructions to receive an initial class schedule from the at least one user device at the server for the plurality of topics (at least at Figure 16, wherein the inputted scope and sequence information for a course determines an initial schedule of content to be taught in the course. See additionally Figure 14E, wherein after each interim assessment a detailed schedule is created); 
program instructions to receive at least one student assessment of a first topic of the plurality of topics on the initial class schedule from the at least one user device (at least at Figure 3, steps 5-6 and Figures 5-8 and ¶ [0082]-[0090], wherein multiple choice question associated with each standard are provided to the students for assessment); 
program instructions to score the at least one student assessment of the first topic (at least at ¶ [0059]-[0061], wherein student performance on each standard is scored. Wherein these performances are later analyzed and aggregated as a class to determine a class performance on the standard. Other examples throughout); 
[…]; and 
program instructions to determine at least one course schedule option, the course schedule option being determined using the at least one course objective, the at least one student assessment score of the first topic, [and scores on other topics], and a global assessment score (at least at Figures 14-E, wherein based on the course objectives in Figure 4, and [0056]-[0057], based on aggregated student performance on a plurality of standards, which includes each students performance on each standard, course schedule options are presented to the user to aid them in setting their schedule for the upcoming weeks);
presenting, on the graphical user interface, the determined at least one course schedule option, wherein the course schedule option amends the initial class schedule to re-teach the first topic of the plurality of topics (at least at Figure 14A-E and Figure 4, wherein the teacher decides to reteach first topics if they are below a certain performance threshold and adds this to the class schedule. At least at Figure 14E, wherein the determined course schedule option is provided to the teacher on the display). 
McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling and the course syllabus being represented as a dependency graph, but Scheuring et al. teaches: [a learning assessment system, comprising] the course syllabus represented as a dependency graph, comprising a plurality of topics to be taught and defining one or more topic dependency between the plurality of topics ( at least at Figure 2, wherein each learning target topic is associated with precursors or post cursors based on a corresponding probability of mastery in [0047]-[0050]. Wherein the dependency graph is shown in Figure 3-8 and can be edited by an expert in [0008], [0044]); selecting a second topic based on the one or more topic dependencies in the dependency graph; determining a second assessment score on a second topic, the assessment score on the second topic being determined using one or more factors, including a dependency factor (at least at Figure 10-13 and ¶ [0113]-[0122] and Figures 19 and 20 and [0060]-[0066], wherein a student takes an assessment on topics including a first and second topics which are related, wherein the user’s understanding score of each topic is based on their understanding of the topic from the answers the provide and their understanding of precursors and post-cursors of the topic as modified based on the probability relations in Figure 2 which range from 0 to 1 as organized on the dependency graph. See also Figure 7 and ¶ [0092], among others) and determining at least one course schedule option, the course schedule option being determined using […] the second assessment score (at least at Figure 21 and ¶ [0133], wherein based on a user’s performance the system can show a teacher what concepts need to be emphasized in their teaching).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards for the course to have defined dependency relationships on a dependency graph and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics and to identify the foundational concepts a class is misunderstanding, for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.) and determining the most important Scheuring et al.). 
McCurry et al. is arguably silent on factoring in student assessment score increase from re-teaching factoring into the course scheduling, but Wu et al. teaches: [a learning assessment system, comprising] determining at least one course schedule option, in real time, the course schedule option being determine using […] a dynamic learning factor which is a student assessment score increase from re-teaching a topic, determined by analyzing a different in at least two student assessment scores of repeated topics (at least at Figure 2, 3, 4C-4E, ¶ [0009], [0042]-[0048], wherein a student is taught material in a course in [0009], [0022], the student takes an assessment on a course and receives scores for each topic in Figure 4B. Wherein Figure 4C the difference in score on the particular topics from several other students who have taken the test and retaken the test are determined. Wherein based upon the other students improvement score and the time they invested the system calculates how likely it is that a student can improve on a particular test concept to generate a text concept improvement capability factor. Wherein 4E this factor is utilized in selecting content for the user to review and is dynamic based upon which students are used in the comparison, improvements to the student’s assessment overtime, and in that it represents a change potential in a student’s score or a positive change).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the course schedule option to further order the provided topics based on the re-teaching of those that will most improve future class/student test scores based on historical data, as taught by Wu et al., for the purpose of determining the most important concepts that should be revisited which will have the greatest improvement in student future test performance for the benefit of maximizing student performance output in future examinations and teaching time efficiency.  
McCurry et al. is arguably silent on the server comping and organizing and sending and receiving audio content, however, it is now admitted prior art that the concept and advantages of a server compiling, organizing, sending, and receiving audio data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to 
McCurry et al. is arguably silent on, but Bertle et al. teaches: [a course scheduling recommendation system, comprising] wherein the course schedule option amends the initial class schedule […] and wherein at least one remaining topics of the initial class schedule is analyzed and a recommendation is made to remove one or more of the at least one remaining topics based on an analysis of the topic dependencies and the dependency factor, an amount of time remaining in the initial class schedule, the global assessment score relating to an overall classroom understanding  and an importance of the at least one remaining topics to an overall course objective (at least at Figure 7 in [0070], wherein the system calculates an estimated time remaining in the course, an estimated duration of the current schedule, an importance of the topics with respect to the course objective of teaching as many topics as possible, an overall classroom aptitude of all students understanding of topics in [0050]-[0051], and utilizes this information to recommend removing one or more topics in (780) of the initial class schedule. See also Figure 3 and ¶ [0025]-[0032], [0043], [0051], etc. See also, wherein the dependency factor is used in estimating student aptitude with each topic as taught by Scheuring et al. and in [0060] wherein course dependencies are used in selecting activities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. to recommend removal of a topic from an initial schedule based upon a time remaining in the schedule, topic dependencies and dependency factors, class aptitude, and overall importance, as taught by Bertle et al., for the purpose of ensuring that schedules are created in a most effective fashion such that students are taught information which is most likely to maximize their understanding of the course objectives.
In re Claim 16, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the student assessment score on the second topic is determined based on the assessment score on the first topic and the topic dependency between the first and second topic (at least 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to determine student understanding of topics for the benefit of aiding the teacher in providing more efficient assessments to students (¶ [0064], Scheuring et al.).
In re Claim 17, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. is arguably silent on dependency of standards factoring into the course scheduling, but Scheuring et al. teaches: [a learning assessment system, comprising] wherein the topic dependency between a first topic of the plurality of topics and a second topic of the plurality of topics is defined on a scale from 0 to 1 (at least at Figures 19 and 20 and [0060]-[0066], wherein the probabilities of topic dependencies used are shown in Figure 2 between 0 and 1. See also Figure 7 and ¶ [0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by McCurry et al. for the standards to have defined dependency relationships and for student assessment scores of topics to be determined based on the scores of dependent topics for use in factoring into what topics should be taught to the class, as taught by Scheuring et al., for the purpose of extracting additional information from students assessments in order to reduce the number of assessment items which need to be given to Scheuring et al.).
In re Claim 19, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the course schedule option amends the initial class schedule by removing one of the plurality of topics from the initial class schedule (at least at Figure 14A-E and [0141], wherein a teacher is able to remove a topic when the students score above a threshold level).
In re Claim 20, the previous combination of McCurry et al., Scheuring et al., Wu et al., and Bertle et al.  as applied to claim 15 discloses the claimed invention as shown above. McCurry et al. is arguably silent on, but Scheuring et al. teaches: McCurry et al. further discloses wherein the assessment of student compression is based on multiple-choice questions (at least at Figures 5-8 and [0061], among others).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 See 2017/0294134 as one example reference